t c summary opinion united_states tax_court rodolfo c uy petitioner v commissioner of internal revenue respondent docket no 24177-05s filed date paul iannone for petitioner michelle maniscalco for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case on his income_tax returns for and petitioner claimed the following rental real_estate and pass-through loss deductions which respondent disallowed rental real_estate pass-through loss from s_corporation big_number big_number total dollar_figure dollar_figure big_number big_number as a result of these disallowances respondent determined deficiencies in petitioner’s income taxes of dollar_figure for and dollar_figure for in computing the deficiencies respondent increased the amounts of alternative_minimum_tax shown on the returns and recomputed the amount of itemized_deductions allowable taking into account the limitations due to adjusted_gross_income under sec_67 after concessions the remaining issues for decision are whether we may consider petitioner’s argument that he is entitled to deduct a current net passive_activity_loss and prior years’ losses for and if so whether petitioner has met his burden_of_proof with respect to these claims and whether petitioner is entitled to deduct certain other suspended passive_activity_losses for background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits at the time the petition was filed petitioner resided in new york new york during the taxable_year in issue petitioner worked for wakefield medical professionals p c as a physician respondent concedes that petitioner is entitled to a dollar_figure passive_activity_loss deduction for this amount represents the aggregate of petitioner’s rental real_estate loss of dollar_figure and a pass-through loss of dollar_figure stemming from his ownership of an s_corporation respondent acknowledges that petitioner is entitled to deduct the aforementioned amounts as a passive_activity_loss on the basis of the dollar_figure of passive_activity gain that petitioner reported for petitioner concedes that he is not entitled to a deduction for either rental real_estate losses or a pass-through loss for the taxable_year on brief petitioner concedes that for his s_corporation activity was a passive_activity inasmuch as petitioner failed to appear at trial and present credible_evidence to support his contention that he was an active_participant in his real_estate activity for we deem this issue conceded specializing in pediatric medicine in this capacity petitioner managed five medical offices and a staff comprising five pediatricians and two interns in and in addition to working as a physician petitioner was the sole owner of r d super laundromat an s_corporation located in bronx new york on his returns and in his petition petitioner maintained that he actively participated in rental real_estate and s_corporation activities in and rental_real_estate_activities petitioner attached to his return a schedule e supplemental income and loss which listed six rental income properties petitioner reported deductible losses for five of these properties on line deductible rental real_estate loss as follows residential co-op burns street apartment 105-3b--dollar_figure residential co-op burns street apartment 109-1b--dollar_figure residential building byron avenue bronx new york--dollar_figure residential condo w 57th street apartment 18b new york--dollar_figure and condo ohua avenue honolulu hawaii--dollar_figure petitioner reported the dollar_figure total of deductible rental real_estate losses for the five properties on line rental real_estate royalties partnerships s_corporations trusts etc of his form_1040 u s individual_income_tax_return petitioner did not report as deductible a dollar_figure loss for the sixth property a residential condo located pincite collins avenue miami florida the collins avenue property which he listed on line income or loss from rental real_estate or royalty properties of his schedule e petitioner sold the collins avenue property on date and the residential co-op located pincite burns street apartment 105-3b the burns street property on date petitioner reported the sales on form_4797 sales of business property as follows burns street collins avenue property property gross sale price cost or other basis depreciation adjusted_basis big_number big_number total gain dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner’s total gain from the sale of business property for was dollar_figure current and prior years’ losses on form_8582 passive_activity_loss limitations which he attached to his return petitioner reported a dollar_figure net_loss for rental_real_estate_activities with active_participation line 1b and a dollar_figure loss for unallowed losses for prior years line 1c petitioner computed these figures using worksheet -for form_8582 line sec_1a sec_1b and sec_1c worksheet which he attached to his return and on which he reported the following or loss name of activity net_income net_loss unallowed loss gain loss prior years overall gain current_year residential co-op --- --- dollar_figure --- dollar_figure residential co-op --- --- big_number --- big_number residential building --- --- big_number --- big_number residential condo --- dollar_figure big_number --- big_number total --- big_number big_number --- big_number petitioner entered dollar_figure the total of current and prior years’ losses on line of form_8582 on the basis of this entry the form instructed petitioner to complete part ii special allowance for rental real_estate with active_participation because petitioner’s modified_adjusted_gross_income for 2003--as reported on part ii--was dollar_figure petitioner could not deduct any portion of the dollar_figure from his nonpassive_income for that year petitioner’s failure to appear this case was set for trial on date at the court’s trial session in new york new york petitioner did not appear at the calendar call petitioner’s counsel mr iannone appeared and asked for a continuance on the grounds that petitioner was out of town and that mr iannone had been retained a taxpayer who actively participated in a rental real_estate activity may deduct a maximum loss of dollar_figure per year related to the activity sec_469 and this exception is fully phased out however when adjusted_gross_income agi equals or exceeds dollar_figure sec_469 f petitioner reported agi of dollar_figure under sec_469 agi is determined without regard to any passive_activity or any loss allowable by reason of sec_469 as counsel days before the calendar call the court denied this motion set the case for recall and firmly instructed mr iannone to meet with his client before trial when this case was recalled for trial mr iannone and respondent’s counsel appeared and were heard the parties filed a stipulation of facts with attached exhibits petitioner did not appear in court and mr iannone was unable to present any meaningful evidence as to the issues the court closed the proceedings and provided the parties with the opportunity to file posttrial briefs discussion the commissioner’s determination as set forth in a notice_of_deficiency is generally presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner where the taxpayer complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information on the basis of our review of the record and for the reasons discussed infra we conclude that petitioner did not comply with these requirements and thus the burden_of_proof remains with petitioner on brief petitioner argues that respondent carries the burden_of_proof as a result of his concession for we do not agree rule a would place the burden_of_proof on respondent only if respondent pleaded a new_matter in his answer for the reasons discussed infra we conclude that respondent did not plead or raise on brief any new_matter and therefore respondent bears no additional burden_of_proof deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving that he is entitled to the deductions claimed see rule a 503_us_79 292_us_435 a taxpayer bears the burden_of_proof with respect to his entitlement to claimed loss deductions lee v commissioner tcmemo_2006_70 a taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs petitioner’s contentions petitioner’s argument is based on a two-pronged approach first petitioner argues that he is entitled--at a minimum--to a dollar_figure passive_activity_loss deduction for this amount-- dollar_figure--if coupled with the amount respondent conceded as petitioner’s passive_activity_loss for dollar_figure equals dollar_figure of petitioner’s total gain from passive activities namely real_estate for the dollar_figure figure represents the dollar_figure loss associated with the collins avenue property which petitioner reported on line of his schedule e but did not actually report as a deductible loss on line and included on line 1b of his form_8582 and dollar_figure of the dollar_figure of prior years’ losses which petitioner included on line 1c of his form_8582 petitioner argues that the form sec_1040 for taxable years through which were attached as exhibits to his reply brief substantiate adequately the dollar_figure of prior years’ losses second petitioner argues in the alternative that he is entitled to a dollar_figure suspended_loss deduction for specifically petitioner argues his claim to current and cumulative suspended losses of dollar_figure and dollar_figure dollar_figure total for the collins avenue property and the burns street property respectively on the basis that he disposed of his entire_interest in each activity in petitioner claims that because he sold both of the properties in the unused or suspended passive_activity_losses associated with those properties should first be used to offset his passive_income gain although not contained in the petition this argument was raised by petitioner’s counsel during opening statements respondent’s reply brief is responsive to this issue and to the extent that gain is exceeded in this case by dollar_figure or dollar_figure - dollar_figure his nonpassive_income for that year respondent’s contentions with respect to the deductible losses raised for the first time in petitioner’s posttrial briefs respondent contends that petitioner is barred from raising as a new issue for decision either his entitlement to deduct the current_year loss associated with the collins avenue property or the prior years’ losses for the taxable years through because the petition seeks relief specifically and only under sec_469 and even if petitioner were entitled to raise as an issue the aforementioned losses he has not met his burden_of_proof furthermore respondent contends that petitioner is not entitled to suspended_loss deductions of dollar_figure and dollar_figure for from his sale of the properties in that year because worksheet does not identify sufficiently the properties listed on schedule e and petitioner has failed to substantiate the suspended passive_activity_losses reported on worksheet current and prior years’ losses with respect to petitioner’s argument that he is entitled to claim current and prior years’ losses for we agree with respondent that this issue was raised for the first time in petitioner’s opening brief the court has consistently held that it will not consider issues raised for the first time on brief 58_tc_241 contrary to petitioner’s belief this issue was not raised by respondent directly or by respondent’s concession but was raised for the first time on brief by petitioner assuming arguendo that we may consider this issue petitioner cannot prevail petitioner argues on brief his entitlement to these losses on the basis that respondent conceded that his rental real_estate and s_corporation activities were passive activities for had he characterized these activities as passive activities when he filed his return he would have claimed the dollar_figure net passive loss deduction for the collins avenue property at that time and respondent had sufficient information in petitioner’s return to adequately compute any allowable passive_activity_loss for respondent’s concession that petitioner’s rental real_estate and s_corporation activities were passive activities for does not entitle petitioner to claim additional passive loss deductions for that year and even if it were to have this effect petitioner would still be required to provide adequate substantiation for the claimed deductions petitioner has provided no proof establishing any amount of the current net passive_activity_loss deduction of dollar_figure to which he now claims that he is entitled second as petitioner admits he did not claim this net passive loss deduction for respondent’s concession in itself does not permit petitioner to recharacterize the items of income and loss reported on his return it is not respondent’s duty as petitioner argues to recompute the losses a taxpayer may be entitled to claim following a concession by respondent on the basis of the foregoing we conclude that petitioner is not entitled to any additional_amount of current net passive loss deduction for above the amount respondent conceded regarding the prior years’ losses we note that the petition very clearly--and very narrowly--limited petitioner’s claim to entitlement for relief to that provided for under sec_465 sec_469 and sec_1016 thereby excluding from our consideration sec_469 which governs prior years’ passive_activity_losses moreover the petition requests no overpayment but merely states that petitioner is entitled to all of the deductions claimed on his and tax returns in general no deduction is allowed in a year for an individual taxpayer’s passive_activity_losses in excess of passive_activity income however excess losses may be carried forward to subsequent years to offset subsequent passive_activity income sec_469 b d the prior years’ passive losses at issue were not claimed on petitioner’s return and therefore do not fall among those deductions that petitioner seeks entitlement to in his petition we again correct petitioner’s misguided argument that the losses in issue should be allowed on the basis of the figures listed on petitioner’s return and the returns for taxable years through not only did petitioner fail to substantiate any of the loss figures reported on his return the returns for taxable years through which were attached to petitioner’s reply brief are not part of the evidence in this case see rule b logsdon v commissioner tcmemo_1997_ even if the court had admitted these returns into evidence they by themselves cannot substantiate the loss figures reported on petitioner’s return see widemon v commissioner tcmemo_2004_162 applying principle to capital losses accordingly we conclude that petitioner is not entitled to raise these purported prior years’ losses as an issue and that even if he were so entitled he has failed to provide any substantiation to support the losses to which he claims he is entitled suspended passive_activity_losses with regard to the treatment of a suspended passive_activity_loss sec_469 provides for such a loss when a taxpayer disposes of his entire_interest in a passive_activity in a transaction where all of the gain_or_loss realized on the disposition of the interest is recognized sec_469 provides that the excess of-- i any loss from such activity for the taxable_year determined after the application of subsection b over ii any net_income or gain for such taxable_year from all other passive activities determined after the application of subsection b shall be treated as a loss which is not from a passive_activity accordingly the usual result upon a taxable disposition of a passive_activity is that the taxpayer may use any remaining suspended passive_activity_loss allocated to that activity first against passive_income from the same activity then against net_passive_income from other passive activities and then as a nonpassive loss on worksheet petitioner reported overall losses of dollar_figure for a residential co-op and dollar_figure for a residential condo no further description of these properties was included on worksheet since petitioner’s schedule e characterizes three of the six total listed properties as condo and two of the six total listed properties as co-op it is impossible for the court to ascertain definitively which of the schedule e properties correspond to the figures reported on worksheet as previously stated petitioner raised these suspended losses as a new issue and therefore bears the burden_of_proof as to the amounts claimed petitioner has not met his burden with respect to the standard for record keeping under sec_6001 petitioner provided no proof as to the amounts of the suspended losses to which he now claims that he is entitled the only exhibits pertinent to this issue are petitioner’s tax returns for and contrary to petitioner’s belief a tax_return alone is not proof of a taxpayer’s entitlement to a deduction claimed therein a tax_return merely sets forth the taxpayer’s claim see 62_tc_834 seabord commercial corp v commissioner 28_tc_1034 without substantive evidence we simply cannot determine whether petitioner is entitled to deduct losses for from the properties that he sold in that year after concessions it is agreed that petitioner’s rental_real_estate_activities were passive activities during the years in issue while we agree that under sec_469 petitioner would be entitled to claim a suspended_loss deduction for on the basis of his disposition of his entire_interest in the aforementioned passive activities he did not do so on his return this issue was first raised on brief moreover we lack the necessary proof that he did in fact incur these losses accordingly and on the basis of the foregoing we hold that petitioner has not met his burden with respect to this issue and is therefore not entitled to claim a suspended_loss deduction for the dispositions of his interests in the aforementioned passive activities for to reflect the foregoing including all concessions decision will be entered under rule
